Title: Edmund Randolph to Virginia Delegates, 3 August 1788
From: Randolph, Edmund
To: Virginia Delegates


Gentlemen,Richmond August 3d. 1788.
A Copy of the inclosed resolution was formerly sent to you. No answer now appearing on our files, we take the liberty of transmitting a second copy, and requesting, that the decision of Congress, if already made may be notified to us, & that if your body has not yet decided, something definitive may be immediately urged: The subject is rendered more pressing by the situation of our accounts with the United States. I have &c.
